DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of June 1, 2022 has been fully considered.  The claim amendments do not distinguish over the prior art of record.  Functional claim language is interpreted in accordance with MPEP 2114 and In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997)(The prior art device is capable of functioning as claimed.)  Paragraphs 0116 and 0120 of the specification states that the device is capable of being rendered aseptic “by applying gamma radiation” or by “exposure to steam above 121 ºC.”  The devices of Zumbrum (US 2018/0297753), Hwan (KR 2017/000003), and Malone (US 2015/0259085) are also capable of aseptically transferring fluid because those devices are capable of being exposed to gamma radiation or steam above 121 ºC, or by being cleaned with antibacterial soap.  The devices of Zumbrum, Hwan, and Malone each also disclose an input tube which is capable of extending from a supply vessel.  The pending claims do not positively recite the supply vessel, and do not positively recite an aseptic fluid or a method step of aseptically transferring fluid.  The sections and comments below are also responsive to the filing of June 1, 2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In claim 21, the language “to provide + 5% of fluid to each of the inflow conduits” is not supported by the original disclosure.  The percentages listed in paragraphs 0164 and 0170 are not consistent with the language of claim 21, and no other portion of the specification could be found which supports the new claim language.   

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 21, the language “to provide + 5% of fluid to each of the inflow conduits” is unclear, in that the claim does not specify what the % is relative to.  In other words, it is not clear whether the claim is intended to mean that 5% of the fluid provided to the hub flows into each conduit, or that 5% of the fluid from the supply vessel flows through each conduit, or that the fluid in each conduit is within 5% of each of the other conduits, or some other meaning.  Clarification is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 12, 14, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum (US 2018/0297753) in view of Hwan (KR 20170000033).
	Regarding claim 1, Zumbrum discloses (figures 21-23) a fluid distribution system comprising:
	an input tube configured to extend from a supply vessel (6035; bottom tube in figure 23.  This tube is capable of being connected to a supply vessel, see MPEP 2114);
	a plurality of vessels, each vessel including an inflow conduit (paragraph 0072, “a plurality of inserts 6035 that provide a plurality of outlets from the chamber 6050 for distributing a fluid into a plurality of receptacles.”); and
	a distribution hub (figure 22; 6030, 6005, 6015) comprising:
	a single inlet (opening in 6010; at the bottom shown in figure 23) in fluid communication with the input tube such that the distribution hub is configured to receive fluid from the input tube through the single inlet; and
	a plurality of outlets (openings in 6015), each outlet in fluid communication with the single inlet and in fluid communication with a respective inflow conduit such that the
distribution hub is configured to provide the fluid received through the single inlet to each of the inflow conduits, the inflow conduits free of obstructions between the plurality of outlets and the respective vessel of the plurality of vessels (figures 22 and 23, and paragraph 0072),
	wherein the fluid distribution system is configured to aseptically transfer fluid from the supply vessel to each of the plurality of vessels (the device is capable of being rendered aseptic; see MPEP 2114).  
	Zumbrum does not specifically station that the distribution hub is configured to provide an equal portion of the fluid received through the single inlet to each of the inflow conduits.
	It appears that the device of Zumbrum is capable of delivering an equal portion of fluid to each inflow conduit, in that Zumbrum shows a single manifold with equally and symmetrically spaced inflow tubes, and identical inflow tubes.  Based on the laws of fluid dynamics, the flow through the tubes will be the same because they are connected to the same manifold and therefore under the same pressure.
	In the alternative, Hwan teaches that it is known in the art to use a fluid distributor with a hub/manifold to distribute equal amounts of fluid into a plurality of containers (page 4 of English translation, “a predetermined equal amount of water can be discharged through each of the distribution pipes 400.”)
It would have been obvious to one skilled in the art to configure and use the device of Zumbrum to distribute equal amounts of fluid to the containers, based on the teaching of Hwan, for the purpose of creating identical receptacle containers for inventory tracking or distribution.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	
	Regarding claim 2, Zumbrum discloses that the single inlet is defined in a bottom of the distribution hub (figure 23).

	Regarding claim 3, Zumbrum discloses that the single inlet is centrally located in the bottom of the distribution hub (figures 22 and 23).
	
	Regarding claim 8, Zumbrum discloses that the hub has a plenum (figure 23)
	Regarding claims 12, 14, and 15, Zumbrum in view of Hwan account for this subject matter as set forth above, including the manifold/hub (figure 22; 6030, 6005, 6015), receptacles/vessels (paragraph 0072), and conduits from the manifold/hub to the receptacles/vessels (see figures 21-23).

Regarding claim 21 as best understood, Zumbrum accounts for the distribution hub being configured to provide plus or minus 5% of fluid to each of the inflow conduits (see figures 21-23, the conduits are symmetrically arranged on a common face of the hub and therefore it appears the conduits would have equal fluid flow; see MPEP 2114).

Regarding claims 22-23, Zumbrum accounts for this subject matter in that the conduits have an arc as shown in figure 21 and the amount of fluid flowing through each conduit will be dependent on the arc, among other variable including pressure, viscosity, and the like.  With all other variables being equal, changing the arc of any of the conduits will increase or decrease the fluid flow through the conduit for the same reasons it would in the device of the present application – because it changes the extent to which gravity contributes to or impedes the flow.  See MPEP 2114.

Claims 1, 8, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (KR 2017000003) in view of Furey (US 2005/0132821).
Regarding claim 1, Hwan discloses a fluid distribution system comprising: 
an input tube (200) configured to e; 
a plurality of vessels (WB), each vessel including an inflow conduit; and 
a distribution hub (300) comprising: 
a single inlet (at the bottom of 200) in fluid communication with the input tube such that the distribution hub is configured to receive fluid from the input tube through the single inlet (see figure 5); and 
a plurality of outlets (at the bottom 400), each outlet in fluid communication with the single inlet and in fluid communication with a respective inflow conduit such that the distribution hub is configured to provide an equal portion of the fluid received through the single inlet to each of the inflow conduits (page 4 of English translation, “a predetermined equal amount of water can be discharged through each of the distribution pipes 400.”)	Hwan does not disclose that the inflow conduits are free of obstructions between the plurality of outlets and the respective vessel of the plurality of vessels, in that Hwan shows a valve (410, 510) in the conduit (400) for the purpose of sealing the container.
Furey teaches a fluid distributor (figure 1) in which the conduit seals the container with the use of heat knife (paragraph 0022).
It would have been obvious to one skilled in the art to modify the device of Hwan to substitute the heat-sealable conduit in place of the obstruction valve (410, 510), based on the teaching of Furey, as a routine selection of a known equivalent sealing configuration, and/or for the purpose of simplifying the device.  Alternatively, it would have been obvious to one skilled in the art to omit the valves (410, 510) in the device of Hwan as a simple elimination of a structure when its function is not desired.  See e.g. MPEP 2144.04 and In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).

Regarding claim 8, Hwan discloses that the distribution hub includes a plenum disposed between the single inlet and the plurality of outlets (see figure 2).

	Regarding claims 12, Hwan in view of Furey account for this subject matter as set forth above, including the manifold/hub, receptacles/vessels, and conduits from the manifold/hub to the receptacles/vessels (see figure 1).

Regarding claim 21, Hwan accounts for the distribution hub being configured to provide plus or minus 5% of fluid to each of the inflow conduits (see figures 1 and 2, the conduits are symmetrically arranged on a common face of the hub and therefore it appears the conduits would have equal fluid flow; see MPEP 2114).
	Claims 4-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (KR 2017000003) in view of Furey (US 2005/0132821) and further in view of Freidel (US 4,993,573).
Regarding claims 4-7, Hwan and Furey account for much of the claimed subject matter as set forth above, but do not disclose that
each vessel of the plurality of vessels includes a vessel cap having an inlet aperture and an outlet aperture defined therethrough, the vessel cap sealing an interior of a respective vessel,
the outlet aperture of each vessel cap is configured to vent air from within the vessel,
the vessel includes an outlet conduit, the outlet aperture of each vessel cap is in fluid communication with a vent through the outlet conduit of the vessel.	Freidel teaches that it is known to provide a container with cap having an inlet and an outlet, the outlet being an air vent, the outlet having a conduit with a vent in the claimed configuration (see figures 2 and 4, and column 4, lines 35-39)
It would have been obvious to one skilled in the art to provide each of the containers of Hwan with a cap in the configuration of Freidel for the purpose of facilitating smooth filling and eliminating gurgling by providing a vent.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 13, Hwan and Furey account forth claimed subject matter substantially as set forth above, but do not disclose that each receptacle includes an inlet vent conduit.
Freidel teaches that it is known to provide a vent conduit (19) to a container in a fluid distribution system (figure 2) for the purpose of allowing air to vent out of the container (column 4, lines 35-39).
It would have been obvious to one skilled in the art to provide the receptacles of Hwan with an outlet, based on the teaching of Freidel, for the purpose of facilitating smooth filling and eliminating gurgling by providing a vent.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 1, 8, 12, 14, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 2015/0259085) in view of Godwin (US 2014/0137519)
Regarding claim 1, Malone discloses a fluid distribution system comprising:
an input tube (14);
a plurality of vessels (18), each vessel including an inflow conduit; and
a distribution hub (12) comprising:
a single inlet (at 22) in fluid communication with the input tube such that the distribution hub is configured to receive fluid from the input tube through the single inlet; and
a plurality of outlets (22), each outlet in fluid communication with the single inlet and in fluid communication with a respective inflow conduit such that the distribution hub is configured to provide a portion of the fluid received through the single inlet to each of the inflow conduits, the inflow conduits free of obstructions between the plurality of outlets and the respective vessel of the plurality of vessels (figure 2 and paragraph 0021).
Malone does not specifically state that an equal portion of the fluid received through the single inlet to each of the inflow conduits.  
Godwin teaches that it is known to use a fluid distributor (108) to provide equal portions of fluid to a plurality of receptacle containers (110)(paragraph 0055, “Fluid flow path 126 can be designed so that all receiving containers 110 are filled at substantially equal rates, if desired.”)
It would have been obvious to one skilled in the art to configure the device of Malone to provide equal portions of fluid to the containers, based on the teaching of Godwin, for the purpose of avoiding waste of fluid that would be caused by the containers detaching at significantly different times, and/or for the purpose of creating consistency in a batch of water balloons to make them easier to throw accurately.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 8, Malone discloses that the distribution hub includes a plenum disposed between the single inlet and the plurality of outlets (see figure 2).

	Regarding claims 12, 14, and 15, Malone in view of Godwin account for this subject matter as set forth above, including the manifold/hub (12), receptacles/vessels (18), and conduits from the manifold/hub to the receptacles/vessels (see figures 21-23).

Regarding claims 22-23, Malone accounts for this subject matter in that the tubes 16 in figures 1 and 2 are flexible (paragraph 0024) and the amount of fluid flowing through each tube will be dependent on the arc, among other variable including pressure, viscosity, and the like.  With all other variables being equal, changing the arc of any of the tubes will increase or decrease the fluid flow through the conduit for the same reasons it would in the device of the present application – because it changes the extent to which gravity contributes to or impedes the flow.  See MPEP 2114.

Claims 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 2015/0259085) in view of Godwin (US 2014/0137519) and further in view of Iredale (US 553,734) 	Malone and Godwin account for much of the claimed subject matter as set forth above, but do not disclose 
a stand, the stand supporting each of the vessels;
wherein the stand supports each of the vessels an equal distance from the distribution hub;
a frame assembly, the frame assembly configured to position each vessel a substantially equal distance from the distribution hub such that the inflow conduits of the respective vessels form an arc segment between the distribution hub and the vessel.
Iredale teaches a fluid distributor system having a stand (25) and a frame (22) in the claimed configuration.  
It would have been obvious to one skilled in the art to provide the device of Malone as modified with a frame and stand in the configuration of Iredale for the purpose of securing and protecting the receptacles.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 2015/0259085) in view of Godwin (US 2014/0137519) and further in view of Phallen (US 2015/0114515) and/or Mendels (US 2005/0267445)
	Regarding claims 2, 3, 14, and 15, Malone and Godwin account for the claimed subject matter as set forth above, and further account for the inlet being centrally located in the hub/manifold, but do not disclose that the inlet is in the bottom of the manifold.  
	Phallen teaches that it is known to arrange a fluid manifold/hub (40) with the inlet (at 46) on the bottom and the outlets (42) on top (see figure 1).
	Mendels teaches that it is known to arrange a fluid manifold/hub (120) with the inlet on bottom and the outlets (101) on top (figure 1 or figure 4).
	It would have been obvious to one skilled in the art to modify the device of Malone to have the inlet on the bottom of the manifold, based on the teaching of Phallen and/or Mendels, as a matter of routine design choice that would not change the operation of the device, and/or as a routine rearrangement of parts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 12, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Application No. 16/682,673. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘673 application recites all the elements of claims 1, 8, and 12.  This is an anticipation-type analysis, see MPEP 804, “A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799